DISSENTING OPINION.
VALLIANT, J.
— The term “passenger” in its ordinary meaning implies a person who enters a car or other carriage of a common carrier with the intention of being carried and of paying his fare, either by ticket or with money, and if the term “passenger” as used in section 1074, Revised Statutes 1899', is used in that sense, then the testimony offered by the defendant in this ease, tending to show that Powell entered the car without intending to pay his fare, should have been received. But the word passenger as used in that section does hot, in my opinion, necessarily mean a person entering a car with the intention of paying his fare. The statute was designed to prohibit inhuman treatment in the expulsion of a person from a train. Our Constitution declares that cruel and unusual punishment shall not be inflicted even on a criminal. ' The common law declares that you may expel a trespasser who comes into your house, but in so doing you shall use no more force or inflict no more injury on him than is necessary to expel him. A railroad company has the right to put a man off its train who intrudes himself into a car and refuses to pay his fare, but this statute is aimed to forbid inhuman treatment in doing so. It is against the law to kill or imperil the life of even a bad man. If a railroad company puts a man off its train in the night, between stations, far from any habitation, in the cold or rain, he is liable to suffer and maybe die. It is to forbid such treatment of the trespasser on the train, whether he be agoodman or a bad man, deserving or undeserving, an unfortunate or a dead beat, that the statute is designed. The best evidence that a man has entered a car with the intention of not paying his fare is the fact that when the *296conductor calls for his fare he refuses to pay it. The language of the statute is: “If any passenger shall refuse to pay his fare, or shall behave in an offensive manner,” etc., he may be put off the train, “using no unnecessary force and at any usual stopping place or near any dwelling house,” etc. The word passenger is in this statute used in reference to a person in the car who refuses to pay his fare and necessarily implies a person who entered the car without intending to pay. The word passenger is not there used to mean a person clothed with all the rights and privileges of a passenger, but it is used in a restricted sense and means a person who has entered the car or is in the car for the purpose of being carried.
There is a decision of this , court to the contrary of the views hereinabove expressed, Lillis v. St. L. &c. Ry., 64 Mo. 464, but in my opinion the court in that case failed to observe the spirit and purpose of the statute. For these reasons I dissent from the majority opinion in this case.
Gantt and Woodson, JJ., concur in these views.